Thomas Amodio, Bar No. 8511142
REEVES AMODIO LLC
500 L Street, Suite 300
Anchorage, AK 99501
Telephone: (907) 222-7100
Facsimile: (907) 222-7199
tom@reevesamodio.com

Of Counsel:

Patricia B. Palacios (pro hac pending)
Cynthia L. Taub (pro hac vice pending)
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue, NW
Washington, DC 20036-1795
Telephone: (202) 429-3000
Facsimile: (202) 429-3902
ppalacios@steptoe.com
ctaub@steptoe.com

Attorneys for Intervenor Pebble Limited Partnership


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

 BRISTOL BAY ECONOMIC DEVELOPMENT                     )
 CORPORATION, et al.,                                 )
                                                      )
 Plaintiffs,                                          ) Case No. 3:19-cv-00265-SLG
                                                      )
 v.                                                   ) [PROPOSED] ANSWER
                                                      )
 CHRIS HLADICK; U.S.                                  )
 ENVIRONMENTAL PROTECTION                             )
 AGENCY, et al.,                                      )
                                                      )
 Defendants,                                          )
                                                      )
 v.                                                   )
                                                      )
 STATE OF ALASKA,                                     )
                                                      )
 Defendant-intervenor.                                )




Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)         Page 1 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
          Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 1 of 20
 SALMON STATE, et al.,                               )
                                                     )
 Plaintiffs,                                         )
                                                       Case No. 3:19-cv-00267-SLG
                                                     )
 v.
                                                     )
 CHRIS HLADICK; U.S. ENVIRONMENTAL                   )
 PROTECTION                                          )
 AGENCY, et al.,                                     )
                                                     )
 Defendants,                                         )
                                                     )
 TROUT UNLIMITED                                     )
                                                     )
 Plaintiff,                                          )
                                                       Case No. 3:19-cv-00268-SLG
                                                     )
 v.
                                                     )
 CHRIS HLADICK; U.S. ENVIRONMENTAL                   )
 PROTECTION                                          )
 AGENCY, et al.,                                     )
                                                     )
 Defendant,                                          )
                                                     )

      PEBBLE LIMITED PARTNERSHIP’S [PROPOSED] ANSWER TO PLAINTIFF’S
                    (TROUT UNLIMITED) COMPLAINT FOR
          DECLARATORY AND INJUNCTIVE RELIEF IN 3:19-cv-00268-SLG

        Proposed Intervenor-defendant, Pebble Limited Partnership (“PLP”), answers

Plaintiff Trout Unlimited’s Complaint as follows:

                                        PRELIMINARY
                                         STATEMENT

1.      Paragraph 1 describes Plaintiff’s claims and thus requires no response. To the extent a

        response is required, PLP denies the assertions.

2.      PLP admits that many of the watersheds that drain into Bristol Bay provide habitat for

        salmon and that those salmon are important to communities in the area, including

        Alaska Natives, and that the salmon support other wildlife as well as Alaska Native


Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 2 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
          Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 2 of 20
       subsistence, recreational and commercial fishing. PLP denies that the entire Bristol Bay

       watershed is “pristine.” All assertions in this paragraph not specifically admitted are

       denied.

3.     PLP admits that PLP is owned by Northern Dynasty Minerals (NDM) and that NDM is

       a Canadian Corporation. PLP admits that PLP is seeking to develop the Pebble Deposit

       to extract minerals that include gold, copper and molybdenum. PLP denies the

       remaining assertions in Paragraph 3.

4.     PLP denies the assertions in the first sentence of Paragraph 4. The assertions in the

       remaining sentences of Paragraph 4 are vague; therefore, PLP denies the assertions.

5.     PLP admits that EPA issued a Proposed Determination in 2014. PLP denies the

       remaining assertions in Paragraph 5.

6.     Paragraph 6 characterizes and quotes EPA’s Proposed Determination, which speaks

       for itself. PLP denies the characterization that EPA “found” anything in its Proposed

       Determination, as it was a preliminary document. PLP denies that EPA “reached a

       determination,” “[took] action,” or “concluded” anything in its Proposed

       Determination, which was a preliminary document.

7.     PLP denies the assertions in Paragraph 7.

8.     The assertions in Paragraph 8 characterize EPA’s 2014 Watershed Assessment,

       which speaks for itself and is the best evidence of its content. PLP denies that the

       Watershed Assessment was based solely on science.

9.     The assertions in Paragraph 9 characterize EPA’s Proposed Determination, which speaks

       for itself and is the best evidence of its content.

10.    PLP admits that between 2014 and 2018 there was a change of presidential



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 3 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
         Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 3 of 20
       administration and that in 2018 Scott Pruitt was the EPA Administrator. With respect to

       the remaining assertions, the “suspension decision” and the quotes from then-EPA

       Administrator Pruitt speak for themselves and are the best evidence of their content.

11.    The EPA Comments characterized and quoted in Paragraph 11 speak for themselves

       and are the best evidence of their content.

12.    PLP admits that EPA withdrew its 2014 Proposed Determination in a notice published on

       August 30, 2019. All other assertions in Paragraph 12 are denied.

13.    PLP denies the assertions in Paragraph 13.

14.    Paragraph 14 characterizes and quotes EPA’s Notice of Withdrawal, which speaks for

       itself.

15.    PLP denies the assertions in Paragraph 15.

16.    The quotation contained in the first sentence of Paragraph 16 is taken from the Notice of

       Withdrawal, which speaks for itself. The remaining assertions in Paragraph 16 are

       denied.

17.    PLP denies the assertions in Paragraph 17.

18.    PLP denies the assertions in Paragraph 18.

19.    The quotation from the Suspension Decision contained in the fourth sentence of

       Paragraph 19 speaks for itself. PLP denies the remaining assertions in Paragraph 19.

20.    PLP denies the assertions in Paragraph 20.

21.    PLP denies the assertions in Paragraph 21.

22.    PLP denies the assertions in the first sentence of Paragraph 22. The assertions in the

       second sentence of Paragraph 22 describe the Plaintiff’s claims and thus require no

       response; to the extent a response is required, PLP denies the assertions.


Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 4 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
         Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 4 of 20
                                            PARTIES

                                             Plaintiff

23.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 23; therefore, PLP denies the assertions.

24.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 24; therefore, PLP denies the assertions.

25.    PLP admits that TU has participated in past administrative proceedings before agencies

       regarding the Pebble Mine. PLP lacks knowledge or information sufficient to form a

       belief about the truth of the remaining assertions in Paragraph 25; therefore, PLP

       denies the assertions.

26.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 26; therefore, PLP denies the assertions.

27.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 27; therefore, PLP denies the assertions.

28.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in the first and third sentences of Paragraph 28; therefore, PLP denies the

       assertions. PLP admits the assertions in the second sentence that EPA’s Withdrawal

       Decision removed a legal obstacle to the permitting of the mine.

                                           Defendants

29.    PLP admits that EPA is an executive agency of the United States. The EPA webpage

       quoted in Paragraph 29 speaks for itself.

30.    PLP admits that Andrew Wheeler was the Administrator of EPA at the time the

       complaint was filed, that was sued in his official capacity, and that he had recused



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 5 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
         Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 5 of 20
       himself from matters involving the Pebble Deposit. The EPA Memorandum cited and

       characterized in Paragraph 30 speaks for itself.

31.    PLP admits that Matthew Leopold was General Counsel of EPA at the time the complaint

       was filed, and that he was sued in his official capacity. PLP lacks knowledge or

       information sufficient to form a belief about the truth of the assertions in the second

       sentence of Paragraph 31; therefore, PLP denies the assertions regarding the extent of the

       delegation.

32.    PLP admits that Chris Hladick was the Region 10 Regional Administrator at the time the

       complaint was filed and that he was sued in in his official capacity. PLP lacks knowledge

       or information sufficient to form a belief about the truth of the assertions in the second

       and third sentences of Paragraph 32; therefore, PLP denies the assertions. The document

       cited speaks for itself.

                                        JURISDICTION

33.    The assertions in Paragraph 33 are legal conclusions for which no response is required.

34.    PLP admits that venue is proper in this Court.

35.    PLP admits the assertions in Paragraph 35 that this Court is empowered to grant such

       relief.


                     STATUTORY & REGULATORY BACKGROUND

36.    The assertions in Paragraph 36 characterize and quote the CWA, which speaks for itself

       and is the best evidence of its content.

37.    The assertions in Paragraph 37 characterize and quote the CWA, which speaks for itself

       and is the best evidence of its content.

38.    The assertions in Paragraph 38 characterize the CWA and implementing regulations,

Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 6 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
         Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 6 of 20
       which speaks for themselves and are the best evidence of their content.

39.    The assertions in Paragraph 39 characterize and quote the CWA regulations, which

       speak for themselves and are the best evidence of their content.

40.    The assertions in Paragraph 40 characterize the CWA, which speaks for itself and is the

       best evidence of its content.

41.    The assertions in Paragraph 41 characterize and quote regulations, which speak for

       themselves and are the best evidence of their content.

42.    The assertions in Paragraph 42 characterize and quote a regulation, which speaks for

       itself and is the best evidence of its content.

43.    The assertions in Paragraph 43 characterize and quote a regulation, which speaks for itself

       and is the best evidence of its content.

44.    The assertions in Paragraph 44 characterize and quote a regulation, which speaks for itself

       and is the best evidence of its content.

45.    The assertions in Paragraph 45 characterize and quote a regulation, which speaks for itself

       and is the best evidence of its content.

46.    The assertions in Paragraph 46 characterize a regulation, which speaks for itself and is

       the best evidence of its content.

47.    The assertions in Paragraph 47 characterize and quote a regulation, which speaks for

       itself and is the best evidence of its content.

48.    The assertions in Paragraph 48 characterize and quote a Federal Register document,

       which speaks for itself and is the best evidence of its content.

49.    The assertions in Paragraph 49 characterize and quote the Administrative Procedure

       Act (“APA”), which speaks for itself and is the best evidence of its content.



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 7 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
         Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 7 of 20
50.    The assertions in Paragraph 50 characterize and quote the APA, which speaks for

       itself and is the best evidence of its content.

                                  FACTUAL BACKGROUND

51.    PLP admits the first and second sentences of Paragraph 51. With respect to the third

       sentence of Paragraph 51, PLP admits that the Bristol Bay watershed contains the

       three parks listed but denies that the watershed is “nestled between” those parks.

       PLP admits the watershed includes Lake Iliamna and volcanoes. Any assertions not

       specifically admitted in Paragraph 51 are denied.

52.    Paragraph 52 quotes and includes a map from EPA’s Proposed Determination, which

       speaks for itself and is the best evidence of its content.

53.    PLP admits that Bristol Bay salmon are important to the region’s economy, culture,

       and surrounding communities. However, the term “lifeblood” is vague and is

       therefore denied. The document quoted in Paragraph 53 speaks for itself and is the

       best evidence of its content. PLP denies the characterization that the “evidence of

       record established” or “the EPA correctly found.” PLP lacks knowledge or

       information sufficient to form a belief about the truth or falsity of the statements made

       by EPA in the Proposed Decision and therefore denies any assertion regarding the

       accuracy of that quotation.

54.    PLP admits the first sentence of Paragraph 54. PLP lacks knowledge or information

       sufficient to form a belief about the truth of the assertions in the second sentence of

       Paragraph 54; therefore PLP denies those assertions. The third sentence of paragraph

       54 characterizes and quotes EPA’s Proposed Decision which speaks for itself and is

       the best evidence of its content.


Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 8 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
         Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 8 of 20
55.    PLP admits that Bristol Bay is a valuable wild-caught salmon fishery. PLP lacks

       knowledge or information sufficient to form a belief about the truth of the “world’s

       largest” assertion in the first sentence of Paragraph 55; therefore, PLP denies the

       assertion. The documents cited for in the second and third sentences speak for

       themselves and are the best evidence of their content. The last sentence in Paragraph

       55 characterizes and quotes the Proposed Determination, which speaks for itself and

       is the best evidence of its content.

56.    PLP admits that Native Alaskans have a long history in the Bristol Bay region and

       rely on the natural resources of the area to support their traditional way of life,

       including subsistence activities. PLP lacks knowledge or information sufficient to

       form a belief about the truth of the remaining assertions in Paragraph 56; therefore,

       PLP denies those assertions.

57.    PLP admits the first sentence of Paragraph 57. The documents quoted and cited speak

       for themselves. PLP lacks knowledge or information sufficient to form a belief about

       the truth of the assertions in Paragraph 57 and therefore denies those assertions.

58.    PLP admits the assertions in Paragraph 58, with the qualification that the deposit is

       located in an area that hydrologically drains to the Nushagak and Kvichak Rivers that

       ultimately flow into Bristol Bay.

59.    PLP admits that mining of the Pebble Deposit has been considered for many years,

       and that there has been both support and opposition voiced regarding the mine. PLP

       admits that some companies have chosen not to invest or have changed their

       investment plans, but denies that the project has been “abandoned” by four major

       mining companies. The cited documents speak for themselves.



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)             Page 9 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
         Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 9 of 20
60.    PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 60; therefore, PLP denies those assertions. The cited

       document speaks for itself and is the best evidence of its content.

61.    The document characterized and quoted in Paragraph 61 speaks for itself.

62.    PLP admits that it is owned by NDM, which is a Canadian corporation, and that PLP

       is seeking to mine the Pebble deposit. PLP admits that it also seeks to construct

       certain infrastructure, as described in PLP’s application for a Section 404 permit from

       the U.S. Army Corps of Engineers. PLP denies the assertions in Paragraph 62 to the

       extent those assertions are inconsistent with PLP’s application and amendments

       thereto.

63.    The assertions in the first sentence of Paragraph 63 are vague; therefore, PLP denies

       the assertions. PLP denies that the quote in the second sentence reflects “PLP’s

       ultimate goal.” With respect to the remaining allegations, the quoted language appears

       in EPA Region 10’s 2014 Proposed Determination, which speaks for itself and is the

       best evidence of its content.

64.    The assertions in Paragraph 64 characterize and quote SEC filings and the Watershed

       Assessment, which speak for themselves and are the best evidence of their content.

65.    PLP admits that petitions were filed with EPA to assert its authority under Section

       404(c). PLP lacks knowledge or information sufficient to form a belief about the truth

       of the remaining assertions in Paragraph 65; therefore, PLP denies those assertions.

66.    The assertions in Paragraph 66 characterize the Watershed Assessment, which speaks

       for itself and is the best evidence of its content.

67.    The assertions in Paragraph 67 characterize the Watershed Assessment, which speaks



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 10 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
        Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 10 of 20
       for itself and is the best evidence of its content.

68.    The assertions in Paragraph 68 characterize the Watershed Assessment, which speaks

       for itself and is the best evidence of its content.

69.    The assertions in Paragraph 69 characterize the Watershed Assessment, which speaks

       for itself and is the best evidence of its content.

70.    The assertions in Paragraph 70 are vague; therefore, PLP denies the assertions. To the

       extent the assertions characterize the Watershed Assessment, the document speaks for

       itself.

71.    The first sentence of Paragraph 71 characterizes and quotes the Watershed Assessment

       which speaks for itself and is the best evidence of its content. PLP lacks knowledge or

       information sufficient to form a belief about the truth of the remaining assertions in

       Paragraph 71; therefore, PLP denies those assertions.

72.    The letter cited and quoted in Paragraph 72 speaks for itself and is the best

       evidence of its content.

73.    The assertions in Paragraph 73 characterize and quote an EPA Press Release, which

       speaks for itself and is the best evidence of its content.

74.    PLP admits that EPA issued a Section 404(c) Proposed Determination regarding the

       Pebble deposit area in July of 2014. PLP lacks knowledge or information sufficient to

       form a belief about the truth of the remainder of the assertions in Paragraph 74;

       therefore, PLP denies those assertions.

75.    The assertions in Paragraph 75 characterize and quote the Proposed Determination,

       which speaks for itself and is the best evidence of its content.

76.    The assertions in Paragraph 76 characterize and quote the Proposed Determination,



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 11 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
        Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 11 of 20
       which speaks for itself and is the best evidence of its content.

77.    The assertions in Paragraph 77 characterize and quote EPA’s Proposed Determination,

       which speaks for itself and is the best evidence of its content.

78.    The assertions in Paragraph 78 characterize and quote EPA’s Proposed Determination,

       which speaks for itself and is the best evidence of its content. PLP denies the

       characterization that EPA “found” anything in its Proposed Determination, which was a

       preliminary document.

79.    The assertions in Paragraph 79 characterize and quote EPA’s Proposed

       Determination, which speaks for itself and is the best evidence of its content.

80.    The assertions in Paragraph 80 characterize and quote EPA’s Proposed Determination,

       which speaks for itself and is the best evidence of its content.

81.    The Proposed Determination characterized and quoted in Paragraph 81 speaks for

       itself.

82.    The assertions in Paragraph 82 characterize and quote EPA’s Proposed Determination,

       which speaks for itself and is the best evidence of its content.

83.    The assertions in Paragraph 83 characterize and quote EPA’s Proposed Determination,

       which speaks for itself and is the best evidence of its content.

84.    PLP admits that it filed legal challenges against EPA in 2014. The legal documents

       referenced in Paragraph 84 speak for themselves.

85.    The assertions in Paragraph 85 characterize legal filings, which speaks for themselves

       and are the best evidence of their content.

86.    PLP admits that it entered into a settlement agreement with EPA in May 2017. The

       assertions in Paragraph 86 characterize and quote the Settlement Agreement, which



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)             Page 12 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
        Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 12 of 20
       speaks for itself and is the best evidence of its content.

87.    The assertions in Paragraph 87 characterize and quote a Federal Register document,

       which speaks for itself and is the best evidence of its content.

88.    The assertions in Paragraph 88 characterize and quote a Federal Register document and

       EPA press release, which speaks for themselves and are the best evidence of their

       content.

89.    Paragraph 89 includes assertions that characterize and quote a Federal Register

       document, which speaks for itself and is the best evidence of its content.

90.    Paragraph 90 characterizes and quotes an EPA Press Release, which speaks for itself

       and is the best evidence of its content.

91.    The assertions in Paragraph 91 characterize and quote an EPA Press Release, which

       speaks for itself and is the best evidence of its content.

92.    PLP admits that it submitted a permit application to the Army Corps in December

       2017. The phrase “in parallel to EPA’s Section 404(c) process” is vague; therefore,

       PLP denies the assertion.

93.    The assertions in Paragraph 93 include vague phrases, such as “much larger” and

       “much more”; therefore, PLP denies the assertions.

94.    The assertions in Paragraph 94 characterize a document which speaks for itself and is

       the best evidence of its content.

95.    PLP admits the assertions in Paragraph 95.

96.    PLP admits that the Corps issued a Draft EIS pursuant to NEPA in February 2019 as

       part of the permitting process.

97.    The assertions in Paragraph 97 characterize and quote EPA comments or



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)        Page 13 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
        Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 13 of 20
       correspondence, which speak for themselves and are the best evidence of their content.

98.    The assertions in Paragraph 98 characterize and quote EPA comments or

       correspondence, which speak for themselves and are the best evidence of their content.

99.    PLP admits that EPA issued a letter under 3(a) of the 404(q) process, but denies that the

       EPA letter referenced in Paragraph 99 “elevated” the permit review. The EPA letter and

       MOA referenced in Paragraph 99 speaks for themselves and are the best evidence of

       their content

100.   PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 100; therefore PLP denies those assertions.

101.   PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 101; therefore PLP denies those assertions.

102.   PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 102, therefore PLP denies the assertions. The disclosure reports

       characterized and cited in the second sentence of Paragraph 102 speak for themselves

       and are the best evidence of their content.

103.   PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 103 and therefore denies those assertions. The documents

       characterized and quoted in Paragraph 103 speak for themselves and are the best

       evidence of their content.

104.   The assertions in Paragraph 104 characterize and quote a letter from Governor

       Dunleavy to President Trump dated March 1, 2019, which speaks for itself and is the

       best evidence of its content.

105.   The assertions in Paragraph 105 characterize and quote a letter from Governor Dunleavy



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)         Page 14 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
        Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 14 of 20
       to Mr. Randy Smallwood dated July 30, 2019, which speaks for itself and is the best

       evidence of its content. The phrase “ties to PLP” is vague; therefore PLP denies the

       allegation in the first sentence.

106.   The assertions in Paragraph 106 characterize and quote a memo from General Counsel

       Matthew Leopold released on June 26, 2019, which speaks for itself and is the best

       evidence of its content.

107.   PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 107; therefore, PLP denies those assertions.

108.   PLP lacks knowledge or information sufficient to form a belief about the truth of the

       assertions in Paragraph 108; therefore, PLP denies those assertions.

109.   The assertions in Paragraph 109 characterize a Federal Register notice which speaks for

       itself and is the best evidence of its content.

110.   The assertions in Paragraph 110 characterize a Federal Register notice which speaks for

       itself and is the best evidence of its content.

111.   The assertions in Paragraph 111 characterize and quote a Federal Register notice which

       speaks for itself and is the best evidence of its content.

112.   PLP denies the assertions in Paragraph 112.

113.   The assertions in Paragraph 113 characterize and quote a Federal Register notice

       which speaks for itself and is the best evidence of its content.

114.   The assertions in Paragraph 114 characterize and quote two Federal Register notices

       and a federal regulation, which speak for themselves and are the best evidence of

       their content.

115.   PLP denies the assertions in Paragraph 115 other than the quote from the Suspension



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)        Page 15 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
        Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 15 of 20
       Decision, which speaks for itself.

116.   The assertions in Paragraph 116 characterize and quote a Federal Register notice

       which speaks for itself and is the best evidence of its content.

117.   The assertions in Paragraph 117 characterize and quote a Federal Register notice

       which speaks for itself and is the best evidence of its content.

118.   The assertions in Paragraph 118 characterize and quote a Federal Register notice

       which speaks for itself and is the best evidence of its content.

119.   PLP denies the assertions in Paragraph 119.

120.   Paragraph 120 characterizes and quotes an EPA letter that speaks for itself and is the

       best evidence of its content. PLP denies the characterization that EPA “concluded”

       anything in the letter.

121.   PLP denies the assertions in Paragraph 121.

122.   PLP denies the assertions in Paragraph 122.

123.   PLP denies the assertions in Paragraph 123.

124.   PLP denies the assertions in the first sentence of Paragraph 124. The second and third

       sentences of paragraph 124 characterize and quote federal regulations and a 2018

       Federal Register notice which speak for themselves and are the best evidence of their

       content.

125.   The assertions in Paragraph 125 characterize the Withdrawal Decision, which speaks

       for itself. PLP denies the assertions in Paragraph 125 to the extent those assertions are

       inconsistent with the document cited.

126.   The assertions in Paragraph 126 characterize the Withdrawal Decision, which speaks

       for itself. PLP denies the assertions in Paragraph 126 to the extent those assertions are



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)          Page 16 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
        Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 16 of 20
        inconsistent with the document cited.

127.    The assertions in the first sentence of Paragraph 127 characterize and quote a Federal

        Register notice which speaks for itself and is the best evidence of its content. PLP

        denies the assertions in the first sentence Paragraph 127 to the extent those assertions

        are inconsistent with the notice cited. PLP denies the assertions in the second and

        third sentences of Paragraph 127.

128.    PLP denies the assertions in Paragraph 128.

                                          FIRST CLAIM

 129.    PLP re-responds and incorporates by reference all the responses to the allegations

         made in all preceding paragraphs.

 130.    The assertions in Paragraph 130 characterize and quote a Federal Register notice,

         which speaks for itself and is the best evidence of its content.

 131.    The assertion in Paragraph 131 is a legal conclusion that requires no response.

 132.    The quoted Withdrawal Decision speaks for itself.

 133.    PLP denies the assertions in Paragraph 133.

 134.    PLP denies the assertions in Paragraph 134.

 135.    PLP denies the assertions in Paragraph 135.

 136.    PLP denies the assertions in Paragraph 136.

 137.    PLP denies the assertions in Paragraph 137.

 138.    PLP denies the assertions in Paragraph 138.

 139.    PLP denies the assertions in Paragraph 139.

 140.    PLP denies the assertions in Paragraph 140.




Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 17 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
        Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 17 of 20
                                            SECOND CLAIM

 141.    PLP re-responds and incorporates by reference all the responses to theallegations

         made in all preceding paragraphs.

 142.    The assertions in Paragraph 142 characterize the CWA which speaks for itself and is the

         best evidence of its content.

 143.    The assertions in Paragraph 143 characterize federal regulations and the CWA which

         speak for themselves and are the best evidence of their content.

 144.    The assertions in Paragraph 144 characterize federal regulations which speak for

         themselves and are the best evidence of their content.

 145.    PLP denies the assertions in Paragraph 145.

 146.    PLP denies the assertions in Paragraph 146.

 147.    PLP denies the assertions in Paragraph 147.

 148.    PLP denies the assertions in Paragraph 148.

 149.    PLP denies the assertions in Paragraph 149.

 150.    PLP denies the assertions in Paragraph 150.

 151.    PLP denies the assertions in Paragraph 151.

 152.    PLP denies the assertions in Paragraph 152.

                                               PRAYER

        The assertion in the remaining paragraphs of Plaintiff’s Complaint constitute a request

for relief to which no response is required. To the extent a response is required, PLP denies

that Plaintiff is entitled to any relief.

                                            GENERAL DENIAL

        PLP denies any allegation in the Complaint not specifically admitted above.



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)          Page 18 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
         Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 18 of 20
                                  AFFIRMATIVE DEFENSES

       PLP sets forward the following defenses to the claims in the Complaint:

       1.       This Court lacks jurisdiction over the subject matter of Plaintiff’s claims.

       2.       The Complaint fails to state a claim for which relief can be granted.

       3.       Plaintiff has failed to exhaust its administrative remedies.

       4.       Plaintiff’s claims are not ripe for decision.

       5.       Plaintiff lacks standing to bring the claims set out in the Complaint.

       6.       Some or all of the Plaintiff’s claims are barred by collateral estoppel.

       7.       Some or all of the Plaintiff’s claims are barred by laches, the statute of

limitations, or are otherwise time-barred.

                                    PRAYER FOR RELIEF

       PLP requests that this Court enter an order dismissing the Complaint with prejudice

and granting such other relief as the Court may deem just and proper.

                                 RESERVATION OF RIGHTS

       PLP reserves the right to seek to amend its Answer, including the addition of defenses,

as additional information is obtained.

       DATED: August 26, 2021
                                              /s/ Thomas Amodio
                                              Thomas Amodio, Bar No. 8511142
                                              REEVES AMODIO LLC
                                              500 L Street, Suite 300
                                              Anchorage, AK 99501
                                              Telephone: (907) 222-7100
                                              Facsimile: (907) 222-7190
                                              tom@reevesamodio.com

                                              Of Counsel:

                                              Patricia B. Palacios (pro hac pending)
                                              Cynthia L. Taub (pro hac vice pending)
                                              STEPTOE & JOHNSON LLP

Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)             Page 19 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
        Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 19 of 20
                                              1330 Connecticut Avenue, NW
                                              Washington, DC 20036-1795
                                              Telephone: (202) 429-3000
                                              Facsimile: (202) 429-3902
                                              ppalacios@steptoe.com
                                              ctaub@steptoe.com

                                              Attorneys for Intervenor Pebble Limited
                                              Partnership




Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)        Page 20 of 20
PLP’S PROPOSED ANSWER TO TROUT UNLIMITED COMPLAINT
        Case 3:19-cv-00265-SLG Document 92 Filed 08/26/21 Page 20 of 20
